--------------------------------------------------------------------------------

Ex. 10.69


SIXTH AMENDMENT TO CONTRACT OF SALE




THIS SIXTH AMENDMENT TO CONTRACT OF SALE (“Sixth Amendment”) is dated effective
this  6th day of September, 2007 and is executed by and between THE SUMMIT AT
WINTER PARK LAND CO., LLC (“Seller”) and SILVERLEAF RESORTS, INC. (“Purchaser”).




W I T N E S S E T H:


WHEREAS, Seller and Purchaser have entered into that certain Contract of Sale
with effective date of May 1, 2006 relating to Tracts D, E, F, and G, The Summit
at Winter Park Ranch, Grand County, Colorado, which Contract was subsequently
amended pursuant to (i) that certain Amendment to Contract of Sale dated June
26, 2006, and executed by and between Seller and Purchaser, (ii) that certain
Second Amendment to Contract of Sale dated February, 2007, and executed by and
between Seller and Purchaser, (iii) that certain Third Amendment to Contract of
Sale dated March 15, 2007, and executed by and between Seller and Purchaser,
(iv) that certain Fourth Amendment to Contract of Sale dated April 26, 2007, and
executed by and between Seller and Purchaser, and (v)  that certain Fifth
Amendment to Contract of Sale dated May 10, 2007, and executed by and between
Seller and Purchaser (hereinafter the “Contract”); and


WHEREAS, Seller and Purchaser have agreed to modify the Contract as set forth
hereinbelow;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Seller and Purchaser, Seller and
Purchaser hereby agree as follows:


1.           Purchaser and Seller hereby agree that Purchaser shall have the
right to obtain a further extension of the deadline for closing under the
Contract by delivering to Seller a non-refundable extension fee in the amount of
$175,000.00.  This $175,000.00 extension fee shall be delivered directly to
Seller on or before September 10, 2007 (the current deadline for closing under
the Contract) and shall not be subject to any escrow.  If Purchaser exercises
this right, then the deadline for closing under the Contract shall be extended
to October 31, 2007. The $175,000.00 extension fee shall be non-refundable to
Purchaser; $50,000.00 of this extension fee shall be applied in partial
satisfaction of the purchase price payable under the Contract; the remaining
$125,000.00 of this extension fee shall not be applied in partial satisfaction
of the purchase price payable under the Contract.


2.           Seller and Purchaser further agree that, if Purchaser has exercised
Purchaser’s right to obtain the extension of the deadline for the closing under
the Contract provided for in Paragraph 1 hereinabove, then Purchaser will have
the right to obtain a further extension of the deadline for the closing under
the Contract by delivering to Seller a non-refundable extension fee in the
amount of $200,000.00.  This $200,000.00 extension fee shall be delivered
directly to Seller on or before October 31, 2007, and shall not be subject to
any escrow.  If Purchaser exercises this right, then the deadline for closing
under the Contract shall be extended to December 10, 2007.  The $200,000.00
extension fee shall also be non-refundable to Purchaser; $50,000.00 of this
extension fee shall be applied in partial satisfaction of the purchase price
payable under the Contract; the remaining $150,000.00 of this extension fee
shall not be applied in partial satisfaction of the purchase price payable under
the Contract.
 
1

--------------------------------------------------------------------------------


 
3.           Except as amended and modified herein, the Contract continues in
full force and effect.  Unless otherwise defined herein, capitalized terms used
herein shall have the meaning ascribed to them in the Contract.


4.            The parties may execute this Amendment in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.



 
SELLER:
         
SUMMIT AT WINTER PARK LAND CO., LLC,
 
a Colorado limited liability company
         
By:
Developing Equities Group, LLC,
   
Operating Manager
           
By:
/S/ JEFFREY L. KIRKENDALL
   
Name:
 Jeffrey L. Kirkendall
   
Its:
Manager
                 
PURCHASER:
         
SILVERLEAF RESORTS, INC.,
 
a Texas corporation
         
By:
/S/ HARRY J. WHITE, JR.
 
Name:
Harry J. White, Jr.
 
Its:
Chief Financial Officer



 
2

--------------------------------------------------------------------------------
